
	

113 HR 5799 IH: Realign and Eliminate Duplicative Unnecessary Costly Excess in Government Act of 2014
U.S. House of Representatives
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5799
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2014
			Mr. Fleming introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Rules and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a commission to conduct a comprehensive review of Federal agencies and programs and to
			 recommend the elimination or realignment of duplicative, wasteful, or
			 outdated functions, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Realign and Eliminate Duplicative Unnecessary Costly Excess in Government Act of 2014 or the REDUCE Government Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Establishment of Commission.
					Sec. 4. Duties of the Commission.
					Sec. 5. Powers of the Commission.
					Sec. 6. Commission personnel matters.
					Sec. 7. Termination of the Commission.
					Sec. 8. Closure and realignment of agencies and programs.
					Sec. 9. Congressional consideration of commission recommendations.
					Sec. 10. Offsetting rescissions.
				
			2.DefinitionsIn this Act:
			(1)AgencyThe term agency has the meaning given the term Executive agency under section 105 of title 5, United States Code.
			(2)Calendar dayThe term calendar day means a calendar day other than one on which either House is not in session because of an
			 adjournment of more than three days to a date certain.
			(3)StateThe term State means each of the several States, the District of Columbia, each territory or possession of the
			 United States, and each federally recognized Indian tribe.
			3.Establishment of Commission
			(a)EstablishmentThere is established the Federal Realignment and Closure Commission (hereafter in this Act referred
			 to as the Commission).
			(b)Membership
				(1)Number and appointmentThe Commission shall be composed of 9 members, appointed by the President by and with the advice
			 and consent of the Senate as follows:
					(A)Two in consultation with the Speaker of the House of Representatives.
					(B)One in consultation with the minority leader of the House of Representatives.
					(C)Two in consultation with the majority leader of the Senate.
					(D)One in consultation with the minority leader of the Senate.
					(2)Member restrictionA member of the Commission may not be a sitting Member of Congress or a current employee of the
			 executive branch.
				(3)Chairman and vice chairmanAt the time the President appoints individuals to the Commission under this paragraph, the
			 President shall designate 1 such individual who shall serve as chairman
			 and 1 such individual who shall serve as vice chairman. The chairman and
			 vice chairman may not be of the same political party.
				(c)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.
			(d)Initial MeetingNot later than 30 days after the date on which all members of the Commission have been appointed,
			 the Commission shall hold its first meeting.
			(e)MeetingsThe Commission shall meet at the call of the chairman.
			(f)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.
			4.Duties of the Commission
			(a)Systematic Assessment of Programs by the Commission
				(1)In generalExcept as provided in paragraph (4), not later than 180 days after the date of enactment of this
			 Act, the Commission shall establish a systematic method for assessing the
			 effectiveness and accountability of agency programs in accordance with
			 paragraph (2) and divide the programs into three approximately equal
			 budgetary groupings based on the size of the budget and number of
			 personnel of the agency program.
				(2)Method objectivesThe method established under paragraph (1) shall—
					(A)recognize different types of Federal programs;
					(B)assess programs based on the achievement of performance goals (as defined under section 1115(h)(9)
			 of title 31, United States Code);
					(C)assess programs based in part on the adequacy of the program’s performance measures, financial
			 management, and other factors;
					(D)assess programs based in part on whether the program has fulfilled the legislative intent
			 surrounding the creation of the program, taking into account any change in
			 legislative intent during the program’s existence; and
					(E)assess programs based in part on collaborative analysis, with the program or agency, of program
			 policy and goals which may not fit into easily measurable performance
			 goals.
					(3)Comptroller general recommendationsThe Comptroller General of the United States shall—
					(A)assist the Commission, to the extent requested, in the Commission’s evaluation of agencies and
			 programs under subsection (b)(1); and
					(B)by no later than March 30 of each year in which an evaluation is carried out under subsection
			 (b)(1), submit to the Commission a report containing the Comptroller
			 General’s recommendations for the agencies and programs that should be
			 realigned or eliminated within the grouping evaluated that year.
					(4)Department of Defense exemptionThe Commission shall not consider Department of Defense programs.
				(b)Evaluation, Plan, and Recommendations
				(1)EvaluationSubject to subsection (e), during each of 2015, 2017, and 2019 the Commission shall evaluate all
			 agencies, and programs within those agencies, in a grouping identified in
			 the assessment under subsection (a), with one grouping evaluated each year
			 over those three years, using the criteria under paragraph (3). In
			 carrying out the evaluation, the Commission shall consider the report of
			 the Comptroller General submitted under subsection (a)(3).
				(2)Plan and recommendations
					(A)In generalNot later than June 30 of a year in which an evaluation is carried out under paragraph (1), the
			 Commission shall, with respect to the evaluation carried out during that
			 year, submit to the President and Congress a plan with recommendations of
			 the agencies and programs that should be realigned or eliminated within
			 the grouping evaluated that year.
					(B)Implementation description requiredThe plan described in subparagraph (A) shall include a detailed description of the actions
			 necessary to implement the plan and complete the reorganization, including
			 a projected timetable for completion of the implementation process.
					(C)Plan approvalThe plan must be approved by at least 5 members of the Commission.
					(3)Criteria
					(A)In generalThe Commission shall evaluate the efficiency and public need for each agency using the following
			 criteria:
						(i)The effectiveness, and the efficiency of the operation of, the programs carried out by each such
			 agency.
						(ii)Whether the programs carried out by the agency are cost effective.
						(iii)Whether the agency or program has acted outside the scope of its original authority, and whether
			 the original objectives of the agency have been achieved.
						(iv)The extent to which the jurisdiction of, and the programs administered by, the agency duplicate or
			 conflict with the jurisdiction and programs of other agencies.
						(v)The potential benefits of consolidating programs administered by the agency with similar or
			 duplicative programs of other agencies, and the potential for
			 consolidating such programs.
						(vi)The extent to which the agency has complied with the applicable provisions contained in sections
			 1115, 1116, 1120, 1121, 1123, and 1124 of title 31, United States Code,
			 and section 306 of title 5, United States Code, as well as recommendations
			 contained in the reports required by such sections.
						(vii)The extent to which State and local governments already collect information or perform services
			 conducted by the Federal program or agency.
						(B)DuplicativeIf 2 or more agencies or programs are performing the same essential function and the function can
			 be consolidated or streamlined into a single agency or program, the
			 Commission shall recommend that the agencies or programs be realigned.
					(C)Wasteful or inefficientThe Commission may recommend the realignment or elimination of any agency or program that has
			 wasted Federal funds by—
						(i)spending funds on items outside the authorized mission or purpose of the agency or program;
						(ii)mismanagement of resources and personnel; or
						(iii)use of such funds for personal benefit or the benefit of a special interest group.
						(D)Outdated, irrelevant, or failedThe Commission shall recommend the elimination of any agency or program that—
						(i)has completed its intended purpose, if such purpose is defined under the law;
						(ii)has become irrelevant; or
						(iii)has failed to meet its objectives.
						(4)Relocation of Federal employeesThe plan under paragraph (2) shall provide that if the position of an employee of an agency is
			 eliminated as a result of the implementation of the plan, the affected
			 agency shall make reasonable efforts to relocate such employee to another
			 position within the agency or within another Federal agency.
				(5)Use of savingsAll funds saved by the implementation of the plan shall be used for deficit reduction.
				(6)Limitation on recommendations in planThe plan under paragraph (2)—
					(A)may not recommend the creation of a new agency, unless such agency is the result of a consolidation
			 of existing agencies, the result of such consolidation producing an
			 overall reduction in amounts provided in annual appropriations Acts and
			 the number of personnel;
					(B)may recommend the removal of part of an agency from an agency; and
					(C)may not recommend—
						(i)continuing an agency beyond the period authorized by law for its existence or beyond the time when
			 it would have terminated if the realignment had not been made;
						(ii)continuing a function beyond the period authorized by law for its exercise or beyond the time when
			 it would have terminated if the realignment had not been made;
						(iii)authorizing an agency to exercise a function which is not expressly authorized by law at the time
			 the plan is transmitted to Congress;
						(iv)increasing the term of an office beyond that provided by law for the office;
						(v)the consolidation or realignment of any entity outside of the executive branch, including moving an
			 agency outside the executive branch; or
						(vi)the modification of any funding that is not an appropriation.
						(7)Information to Members of CongressAfter June 30 of each year in which the Commission submits a plan and recommendations to the
			 President and Congress under this subsection, the Commission shall
			 promptly provide, upon request, to any Member of Congress information used
			 by the Commission in making its recommendations.
				(c)Consideration of suggestions from public through websiteIn carrying out its duties under this Act, the Commission shall—
				(1)establish a website for the purpose of allowing any member of the public to submit suggestions to
			 the Commission for its consideration; and
				(2)consider each such suggestion submitted through the website.
				(d)Review by the President
				(1)Evaluation requiredThe President shall, by no later than August 15 of a year in which the Commission carries out an
			 evaluation under subsection (b)(1), transmit to the Commission and to
			 Congress a report containing the President’s approval or disapproval of
			 the Commission’s plan and recommendations.
				(2)Approval of planThe President may approve the plan and recommendations of the Commission if the President finds
			 that the plan is in accordance with the criteria and limitation described
			 in paragraphs (3) and (6) of subsection (b), respectively. If the
			 President approves all the plan and recommendations of the Commission, the
			 President shall transmit a copy of such plan and recommendations to
			 Congress, together with a certification of such approval.
				(3)Disapproval of planIf the President disapproves the plan and recommendations of the Commission, in whole or in part,
			 the President shall transmit to the Commission and Congress the reasons
			 for that disapproval. The Commission shall then transmit to the President,
			 by no later than September 15 of the year in which the evaluation was
			 carried out, a revised list of recommendations for the closure or
			 realignment of agencies and programs.
				(4)Approval of revised planIf the President finds that the revised plan is in accordance with the criteria and limitation
			 described in paragraphs (3) and (6) of subsection (b), respectively, and
			 approves all of the revised plan and recommendations of the Commission
			 transmitted to the President under paragraph (3), the President shall
			 transmit a copy of such revised plan and recommendations to Congress,
			 together with a certification of such approval.
				(5)Termination of assessmentIf the President does not transmit to Congress an approval and certification described in paragraph
			 (2) or (4) by October 15 of any year in which the Commission has
			 transmitted its plan and recommendations to the President under this
			 section, the process by which agencies and programs may be selected for
			 realignment or elimination under this Act with respect to that year shall
			 be terminated.
				(e)Carryforward of grouping and evaluationIf the process by which agencies and programs may be selected for realignment or elimination under
			 this Act with respect to a year is terminated under subsection (d)(5) if
			 the termination occurs in 2015 or 2017, the grouping of agencies and
			 programs evaluated that year shall be included in the grouping evaluated
			 under subsection (b)(1) in the next year an evaluation is conducted.
			5.Powers of the Commission
			(a)Hearings
				(1)In generalThe Commission or, at its direction, any subcommittee or member of the Commission, may, for the
			 purpose of carrying out this Act—
					(A)hold such hearings, sit and act at such times and places, take such testimony, receive such
			 evidence, and administer such oaths as any member of the Commission
			 considers advisable;
					(B)require, by subpoena or otherwise, the attendance and testimony of such witnesses as any member of
			 the Commission considers advisable; and
					(C)require, by subpoena or otherwise, the production of such books, records, correspondence,
			 memoranda, papers, documents, tapes, and other evidentiary materials
			 relating to any matter under investigation by the Commission.
					(2)Testimony under oathAll testimony before the Commission shall be under oath.
				(b)Issuance and Enforcement of Subpoenas
				(1)IssuanceSubpoenas issued under subsection (a) shall bear the signature of the chairman of the Commission
			 and shall be served by any person or class of persons designated by the
			 chairman for that purpose.
				(2)EnforcementIn the case of contumacy or failure to obey a subpoena issued under subsection (a), the United
			 States district court for the judicial district in which the subpoenaed
			 person resides, is served, or may be found, may issue an order requiring
			 such person to appear at any designated place to testify or to produce
			 documentary or other evidence. Any failure to obey the order of the court
			 may be punished by the court as a contempt of that court.
				(c)Information From Federal AgenciesThe Commission may secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out this Act. Upon request of the
			 chairman of the Commission, the head of such department or agency shall
			 furnish such information to the Commission.
			(d)Postal ServicesThe Commission may use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the Federal Government.
			6.Commission personnel matters
			(a)Compensation of Members
				(1)Non-federal membersExcept as provided under subsection (b), each member of the Commission who is not an officer or
			 employee of the Federal Government shall not be compensated.
				(2)Federal employeesAll members of the Commission who are employees of the United States shall serve without
			 compensation in addition to that received for their services as employees
			 of the United States.
				(b)Travel ExpensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.
			(c)Staff
				(1)In generalThe chairman of the Commission may, without regard to the civil service laws and regulations,
			 appoint and terminate an executive director and such other additional
			 personnel as may be necessary to enable the Commission to perform its
			 duties. The employment of an executive director shall be subject to
			 confirmation by the Commission.
				(2)CompensationUpon the approval of the chairman, the executive director may fix the compensation of the executive
			 director and other personnel without regard to chapter 51 and subchapter
			 III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that
			 the rate of pay for the executive director and other personnel may not
			 exceed the maximum rate payable for a position at GS–15 of the General
			 Schedule under section 5332 of such title.
				(3)Personnel as Federal employees
					(A)In generalThe executive director and any personnel of the Commission who are employees shall be employees
			 under section 2105 of title 5, United States Code, for purposes of
			 chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
					(B)Members of commissionSubparagraph (A) shall not be construed to apply to members of the Commission.
					(d)Detail of Government EmployeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.
			(e)Security clearanceAs a condition of appointment to or employment with the Commission, the members and staff of the
			 Commission shall hold appropriate security clearances for access to any
			 classified briefing, records, and materials that may be reviewed by the
			 Commission or its staff and shall follow the guidance and practices on
			 security under applicable Executive orders and agency directives.
			(f)Library of CongressUpon the request of the Commission, the Librarian of Congress shall provide to the Commission, on a
			 reimbursable basis, administrative support services, research services,
			 and research staff necessary for the Commission to carry out its
			 responsibilities under this Act.
			(g)Procurement of Temporary and Intermittent ServicesThe chairman of the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do
			 not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.
			7.Termination of the CommissionThe Commission shall terminate 120 days after the date on which the Commission submits the final
			 plan and recommendations under section 3(b).
		8.Closure and realignment of agencies and programs
			(a)In generalSubject to subsection (b), the President shall—
				(1)eliminate all agencies and programs recommended for elimination by the Commission in each report
			 submitted to Congress by the President under section 4(d);
				(2)realign all agencies and programs recommended for realignment by such Commission in each such
			 report;
				(3)initiate all such eliminations and realignments no later than 2 years after the date on which the
			 President submits a report to Congress under section 4(d) containing the
			 recommendations for such eliminations or realignments; and
				(4)complete all such eliminations and realignments no later than the end of the 6-year period
			 beginning on the date on which the President submits the report under
			 section 4(d) containing the recommendations for such closures or
			 realignments.
				(b)Congressional disapproval
				(1)In generalThe President may not carry out any elimination or realignment recommended in a report submitted by
			 the President under section 4(d) if a joint resolution is enacted, in
			 accordance with the provisions of section 9, disapproving such
			 recommendations before the earlier of—
					(A)the end of the 45-day period beginning on the date on which the President submits such report; or
					(B)the adjournment of Congress sine die for the session during which such report is submitted.
					(2)Computation of daysFor purposes of paragraph (1) of this subsection and subsections (a) and (c) of section 9, the days
			 on which either House of Congress is not in session because of adjournment
			 of more than 3 days to a day certain shall be excluded in the computation
			 of a period.
				9.Congressional consideration of commission recommendations
			(a)Terms of the resolutionFor purposes of section 8(b), the term joint resolution means only a joint resolution which is introduced within the 10-day period beginning on the date
			 on which the President submits the report to Congress under section 4(d),
			 and—
				(1)which does not have a preamble;
				(2)the matter after the resolving clause of which is as follows: That Congress disapproves the recommendations of the Federal Realignment and Closure Commission as
			 submitted by the President on __________, the blank space being filled in with the appropriate date; and
				(3)the title of which is as follows: Joint resolution disapproving the recommendations of the Federal Realignment and Closure
			 Commission..
				(b)ReferralA resolution described in subsection (a) that is introduced in the House of Representatives shall
			 be referred to the Committee on Oversight and Government Reform of the
			 House of Representatives. A resolution described in subsection (a)
			 introduced in the Senate shall be referred to the Committee on Homeland
			 Security and Governmental Affairs of the Senate.
			(c)DischargeIf the committee to which a resolution described in subsection (a) is referred has not reported
			 such a resolution (or an identical resolution) by the end of the 20-day
			 period beginning on the date on which the President submits the report to
			 Congress under section 4(d), such committee shall be, at the end of such
			 period, discharged from further consideration of such resolution, and such
			 resolution shall be placed on the appropriate calendar of the House
			 involved.
			(d)Consideration
				(1)In generalOn or after the third day after the date on which the committee to which such a resolution is
			 referred has reported, or has been discharged (under subsection (c)) from
			 further consideration of, such a resolution, it is in order (even though a
			 previous motion to the same effect has been disagreed to) for any Member
			 of the respective House to move to proceed to the consideration of the
			 resolution. A Member may make the motion only on the day after the
			 calendar day on which the Member announces to the House concerned the
			 Member’s intention to make the motion, except that, in the case of the
			 House of Representatives, the motion may be made without such prior
			 announcement if the motion is made by direction of the committee to which
			 the resolution was referred. The motion is highly privileged in the House
			 of Representatives and is privileged in the Senate and is not debatable.
			 The motion is not subject to amendment, or to a motion to postpone, or to
			 a motion to proceed to the consideration of other business. A motion to
			 reconsider the vote by which the motion is agreed to or disagreed to shall
			 not be in order. If a motion to proceed to the consideration of the
			 resolution is agreed to, the respective House shall immediately proceed to
			 consideration of the joint resolution without intervening motion, order,
			 or other business, and the resolution shall remain the unfinished business
			 of the respective House until disposed of.
				(2)DebateDebate on the resolution, and on all debatable motions and appeals in connection therewith, shall
			 be limited to not more than 2 hours, which shall be divided equally
			 between those favoring and those opposing the resolution. An amendment to
			 the resolution is not in order. A motion further to limit debate is in
			 order and not debatable. A motion to postpone, or a motion to proceed to
			 the consideration of other business, or a motion to recommit the
			 resolution is not in order. A motion to reconsider the vote by which the
			 resolution is agreed to or disagreed to is not in order.
				(3)Vote on final passageImmediately following the conclusion of the debate on a resolution described in subsection (a) and
			 a single quorum call at the conclusion of the debate if requested in
			 accordance with the rules of the appropriate House, the vote on final
			 passage of the resolution shall occur.
				(4)Appeals on decisions by the ChairAppeals from the decisions of the Chair relating to the application of the rules of the Senate or
			 the House of Representatives, as the case may be, to the procedure
			 relating to a resolution described in subsection (a) shall be decided
			 without debate.
				(e)Consideration by other House
				(1)Disposition of resolutionIf, before the passage by one House of a resolution of that House described in subsection (a), that
			 House receives from the other House a resolution described in subsection
			 (a), then the following procedures shall apply—
					(A)the resolution of the other House shall not be referred to a committee and may not be considered in
			 the House receiving it except in the case of final passage as provided in
			 subparagraph (B)(ii); and
					(B)with respect to a resolution described in subsection (a) of the House receiving the resolution (i)
			 the procedure in that House shall be the same as if no resolution had been
			 received from the other House; but (ii) the vote on final passage shall be
			 on the resolution of the other House.
					(2)Not in order to consider other resolutionUpon disposition of the resolution received from the other House, it shall no longer be in order to
			 consider the resolution that originated in the receiving House.
				(f)Rules of the Senate and HouseThis section is enacted by Congress—
				(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively,
			 but applicable only with respect to the procedure to be followed in that
			 House in the case of a resolution described in subsection (a), and it
			 supersedes other rules only to the extent that it is inconsistent with
			 such rules; and
				(2)with full recognition of the constitutional right of either House to change the rules (so far as
			 relating to the procedure of that House) at any time, in the same manner,
			 and to the same extent as in the case of any other rule of that House.
				10.Offsetting rescissionsOf the unobligated balance of funds available for each of the following accounts, $3,000,000 is
			 rescinded from each such account:
			(1)Department of Health and Human Services—Office of the Secretary—General Departmental Management.
			(2)Agricultural Programs—Departmental Administration.
			(3)Department of Education—Departmental Management—Program Administration.
			(4)Department of Housing and Urban Development—Management and Administration—Administration,
			 Operations, and Management.
			(5)Department of the Interior—Departmental Offices—Office of the Secretary—Departmental Operations.
			
